Türney, J.,
delivered the opinion of the court.
“Where a marriage is absolutely annulled, the parties shall severally be at liberty to marry again; but a defendant who has been guilty of adultery, shall not marry the person with whom the crime was committed, during the life of the former husband or wife”: Code, sec. 2475.
Adkins Bracket was divorced from his wife, Jane C., at her suit, because of his acts of adultery with Eliza Haney, whom he subsequently married, the first wife then and still living. After his second marriage *449Re conveyed a tract of land in trust to pay a debt to Owen. The land was sold. Now Bracket and
Eliza claim homestead. The chancellor refused it— we think properly. The statute is plain, and has been the law of this State since 1835. We are' unable to appreciate the argument that “the statute is opposed to public policy, is utterly void, and in violation of common sense and the propagation of the human race.” We are of opinion it accords' with public policy, is predicated of common sense, and tends to assure a decent propagation of the human race..
Affirmed.